Citation Nr: 1230307	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  06-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a liposarcoma of the left thigh.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The appellant is a Veteran who had active duty service from July 1956 to July 1960, from September 1960 to November 1965, and from May 1966 to March 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a liposarcoma of the left thigh, rated 0 percent, effective May 9, 2003.  The Veteran's claims file is now in the jurisdiction of the Huntington, West Virginia RO.  In June 2006 the Veteran testified at a hearing before RO personnel and in February 2011 a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  In March 2011, the case was remanded for additional development.  A July 2012 rating decision increased the rating to 10 percent, also effective May 9, 2003.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

A review of the record found that pertinent (and perhaps critical) records appear to be outstanding.  The Board's March 2011 remand sought complete records from Douglas L. Fraker, M.D.  Pursuant to the Board's request, the Veteran provided an authorization for release of such records to VA.  It is not clear from the record whether the authorization was utilized.  The record includes several statements from Dr. Fraker, but they do not appear to represent Dr. Fraker's complete records of treatment for liposarcoma provided to the Veteran.

Furthermore, on February 2012 VA examination it was noted that the Veteran was scheduled for an evaluation by Dr. Fraker, to include magnetic resonance imaging (MRI) on the following day.  The examiner noted, in essence, that the MRI would be an essential tool for evaluating the liposarcoma (particularly determining the size).  While the record includes a February 2012 letter from Dr. Fraker, it does not show that records of the February 2012 evaluation (and MRI) by Dr. Fraker were sought. 

In addition the record shows that Dr. Fraker sent reports of his consultations with the Veteran to Drs. Baskies and Hahn, and sent copies of letters dated in 2000, 2005 and 2008 to Vernon C. Buckley, D.O.  The record does not show whether or not these doctors participated in evaluating/treating the Veteran's liposarcoma.  If so, their records would be pertinent evidence in the matter of the rating for the liposarcoma.   

The Board is aware that a remand results in delay in the final resolution of the Veteran's appeal (and notes that the Veteran serious illnesses).  Significantly, the development to date has resulted in an increased rating; the purpose of this remand is to determine whether further increase may be warranted.

Accordingly, the case is REMANDED for the following:

1.  After securing any necessary authorization from the Veteran, obtain from Dr. Douglas L. Fraker the complete clinical records of all evaluations and treatment he provided to the Veteran for left thigh liposarcoma since March 2009 (records of which are not already associated with the record).  This should specifically include the report of the evaluation and MRI that were scheduled for the day following the February 2012 VA examination.  

Also ask the Veteran to clarify whether or not Drs. Baskies, Hahn, and Buckley evaluated or treated him for liposarcoma, and if so to provide releases for VA to obtain copies of the evaluation/treatment reports for the record.  If so, obtain copies of complete clinical records of the Veteran's evaluations/treatment from these providers.  
3.  The RO should then arrange for any further development indicated (to include another VA examination if suggested by records received from Dr. Fraker or any other providers).  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

